 GARNER AVIATIONSERVICECORPORATION191representative group, we will not postpone the election.'According-ly, we shall direct an immediate election among those permanent andseasonalemployees currently employed.[Text of Direction of Election omitted from publication.]9 The Borden Company,89 NLRB 227;Arkport Dairies,Inc.,86 NLRB 319.GARNER AVIATION SERVICE CORPORATION AND LYNCHBIIRG AIR TRANS-PORT AND SALES CORPORATION, D/B/A GARNER AVIATION SERVICECORPORATION 1andINTERNATIONAL ASSOCIATION OP MACHINISTS,AFL, PETITIONER.Case No. 10-RC-3899. January 13, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer, Jr.,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds: z1.The Employer is engaged in commerce within the meaning ofthe Act.Under a cost-plus-fixed-fee contract with the Department of theAir Force, the Employer furnishes flight training to Air Force cadetsat the Bartow Air Force Base. In connection with this activity, theEmployer operates the field and other facilities and maintains the air-craft.The Employer moves to dismiss the petition for want of juris-diction on the grounds that: (a) It is not an "employer" of the em-ployees involved, as these terms are defined in the Act, but is merelya contract, agent of the Government, which is really the substantialemployer, and for which it is performing a governmental function;and (b) it is not engaged in "commerce" within the meaning of theAct.The facts pertaining to the relationship between the Employer andthe Department of the Air Force are the same as those considered inan earlier case involving the Petitioner and Employer herein, wherethe Board found, contrary to the Employer's contention, that it wasan Employer within the meaning of Section 2 (2) of the Act .3More-over, as the Employer provides services directly related to nationaldefense pursuant to a Government contract in an amount exceeding1The petition was amended at the hearing to show the correct name of the Employeras indicated above.2 The Employer's request for oral argument is denied because the record and the briefs,in our opinion,adequately present the issues and positions of the parties.8 Garner AviationService Corporation,101 NLRB 517; accord,Hawthorne School ofAeronautics,98 NLRB 1098;Anderson Air Activities,104 NLRB 306.111 NLRB No. 28. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD$100,000 per year, we find that the Employer is engaged in com-merce within the meaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.'Accordingly wedeny the Employer's motion to dismiss.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all service and maintenanceemployees of the Employer at the Bartow Air Force Base, Bartow,Florida,5 engaged in servicing, maintaining, repairing, and overhaul-ing aircraft, and the buildings, grounds, and equipment in connectiontherewith, excluding all office, office clerical, professional, and technicalemployees, guards, and supervisory employees as defined in the Act.The Employer agrees generally with the proposed unit but it wouldinclude the employees in the student dining hall and supply depart-ments and certain employees from other departments, all of whom thePetitioner would exclude.The Petitioner has stated on the recordthat it desires an election in any unit the Board finds appropriate.There is no history of collective bargaining.'The Employer's operations are divided among the following depart-ments : academic, accounting, administrative, aircraft maintenance,base maintenance, communications, executive, fire, flight, flying safety,ground transportation, military, personnel, purchasing, security, stu-dent dining hall, and supply.The parties disagree as to the placement of the employees herein dis-cussed below.The Employer would include and the Petitioner wouldexclude them.a.Administrative messengerThe administrative messenger collects and distributes mail, commu-nications, papers, and similar matter throughout the base.He cir-culates from one department to another on his motor scooter.No deskspace is allotted to him.Indirectly, he is supervised by the office man-ager, although to a considerable degree, he is without supervision, oper-ating on a schedule.The messenger's duties and interests are differentfrom those of his fellow employees in the administrative department.*Maytag Aircraft Corp,110 NLRB594,Ready Mixed Concrete Company,110 NLRB12515At the hearing, the parties stipulated that the employeesat the Employer's auxiliaryfield,Gilbert Field,Winter Haven, Florida, shouldbe included in the appropriate unit asdeterminedin this case.6 The Petitionerheretoforepetitionedfor a unit of aircraft maintenance departmentemployees(Garner Aviation Service Corporation, supra).In that case, the Board dis-missed the petitionon the ground that the unit sought omitted a substantial number ofthe employer'smaintenanceemployeesin other departments and was, therefore, inappro-priate. GARNERAVIATIONSERVICE CORPORATION193We find that he is a plant clerical properly includible in a service andmaintenance unit.7b.Aircraft maintenance department employeesThe chief record clerk keeps records pertaining to the technical statusof aircraft, their repair and maintenance status, and their compliancewith technical orders.She assembles these records from reports sub-mitted by aircraft inspectors.This clerk is directly responsible to thechief aircraft inspector and works in his office in the administrativesection of the aircraft maintenance department.On occasion, she maygo out into the hangars to obtain specific information.There are tworecord clerks who assist the chief record clerk.They work in the sameoffice and compute the flying time for each of the aircraft at the base.There is a third record clerk who works in the hangar chief's office atGilbert Field.Another, located in the engineering or base shopshangar, compiles records of the mechanic's work from informationsupplied by the supervisors.The records are kept for the accountingdepartment for cost purposes.There are also 4 record and statistical clerks. 2 of whom keep filesand make reports to the chief aircraft inspector on the status of air-craft and the work performed in the hangars.They receive informa-tion from others by intercommunication and telephone.One of theseclerks also maintains a board, located in the chief aircraft inspector'soffice, which indicates the status of all aircraft.There is no evidenceregarding the remaining two record and statistical clerks.The publication clerk has a file of all publications for mechanics toread on different items of repair, different types of equipment, etc.These books and pamphlets are kept in the chief inspector's office.Themechanics usually obtain them through their supervisors, although theymay contact the publication clerk directly.The record shows that the aforementioned clerks do office work ex-clusively and do not come in direct or continuous contact with the serv-ice and maintenance employees.As it appears that the skills, duties,interests, and working conditions of these clerks are more closely alliedwith those of other administrative personnel whom the parties agree toexclude from the unit, we will exclude them as office clericals.8The chief supply clerk is in charge of the tool issue room.He isassisted by two supply and tool clerks each of whom is assigned to adifferent shift.9He instructs these clerks on the issuing of tools,checks with mechanics on shortage of parts, maintains records ofAnderson Air Activates,104 NLRB 306 at 309-310.Hawthorne School of Aeronautics,98 NLRB 1098 at 1099 ;Anderson Air Activities,supra,at 307-3109 The parties agreed at the hearing to include the chief supply and the supplyand toolclerks in the unitPetitioner in its brief, however, reversed its previousposition and nowseeks to exclude these employees. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDall equipment allotted the aircraft maintenance department, and con-saltswith supervisors as to equipment required.The chief supplyclerk, like the other two clerks, issues tools and materials.He doesnot have authority to hire or fire or to take other disciplinary action.However, he may make recommendations to his superior which aresubject to independent investigation. In view of the foregoing, wefind that the chief supply clerk is not a supervisor within the meaningof the Act and that he and his two assistants are plant clericals whomthe Board customarily includes in a unit such as that involved in thiscase.The photographer is responsible for taking and developing crashpictures which are submitted to the Air Force as part of a reportconcerning the extent of damage to aircraft. In taking these pictures,lieworks with the crash or repair crew, which the parties agree toinclude in the unit, and with the flying safety department.He alsotakes pictures of special equipment and tools.When the photogra-pher is off duty an assistant flight chief, a mechanic, assistant me-chanic, or a mechanic's helper is assigned to take the pictures.Thejob does not require any degree in photography or a certificate fromany school.We find that the working conditions and interests of thephotographer are closely related to those of service and maintenanceemployees.Accordingly, we will include him.c.Supply department employeesPetitioner would exclude the employees in the supply departmentfrom the unit sought irrespective of their duties or designations."It suggests that the proposed unit is formulated on a departmentalbasis and that, therefore,the employees of the supply department mayappropriately be excluded.It is clear, however,that the unit soughtby the Petitioner is not limited to a single department but is drawnto embrace all service and maintenance employees.We, therefore, findno justification for excluding supply department employees unlesstheir duties,interests,and conditions of employment are so unrelatedor dissimilar to those of the employees included in the unit as towarrant their exclusion."The supply department handles supplies for the entire base.Thedisputed categories consist of employees who are responsible for eitherphysically packing, unpacking,inventorying,or issuing supplies tothe various departments.Thus, the blank form clerk receives andissues supply forms.The inventory clerks check all the materials andequipment on the base.They actually count the items and turn their11The Petitioner,however, would not dispute the inclusion in the unit of the carpenter inthe supply department"At the hearing the parties stipulated to the exclusion of certain employees in the sup-ply department listed in the Appendix to this Decision. GARNER AVIATION SERVICE CORPORATION195reports in to the supply officer.The petroleum clerk is responsiblefor receiving and issuing all petroleum products and maintaining astorage for them.He operates the pumps and keeps a limited recordwhich is forwarded to the supply office where a recording clerk takesover.The salvage and Air Force equipment clerk issues flying suits,helmets, and life vests to the students and is in charge of a yard forthose items that may be salvaged.His work is largely manual. Theshipping clerk keeps records and makes a physical check of all mate-rials and equipment being shipped out, repaired, or serviced.Thetechnical supply clerks receive and issue aircraft maintenance parts.They are stationed in the aircraft maintenance hangars. It is ap-parent that the aforementioned employees are plant clericals and,hence, we include them in the unit.The following supply department employees are also in dispute:the carpenter, driver-warehousemen, laborers, messenger, packer andcrater, service stock supervisors, supply inspectors, warehouse super-visors, and warehousemen.The carpenter makes all containers forthe equipment that is shipped off the base.He also does repair workin the warehouse.The driver-warehouseman drives the truck whichis used for delivering and picking up all supplies. In addition, heworks in the warehouse when needed. The laborers do general workin the warehouse, such as loading and unloading.The messengercarries issue slips and recap sheets from various departments to theposting clerk.He also makes direct runs between the student dininghall and cold storage.The packer and crater packs and crates allreparable items coming from the aircraft maintenance departmentfor shipment to the depots. The service stock supervisors are respon-sible for keeping the service stock in operation and condition.Theyadmittedly have no supervisory authority but work with the techni-cal supply clerks in issuing parts to aircraft maintenance mechanics.The supply inspectors identify all parts coming out of the aircraftmaintenance department and inspect stock items for technical ordercompliance.The warehouse supervisors are in charge of their particu-larwarehouse.They are responsible for the maintenance of thewarehouse and also work with other warehousemen in handling stock.They also admittedly have no supervisory authority. The warehouse-men fill requests for spare parts, equipment, and materials andcheck these items in as they are received.We find that all the fore-going employees are properly included in a service and maintenanceunit and, accordingly, we will include them.d.Student dining hall employeesIn disagreement with the Employer, the Petitioner would excludeall the employees in this department.These employees are the baker,344056-55-vol. 111-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDbutcher, cashier, cooks, cooks' helpers, and stock clerks.The studentdining hall is open to anyone working on the base.We find that theseemployees have interests related to those of other employees in theunit.We will therefore include them therein.12We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act : 13All service and maintenance employees of the Employer at BartowAir Force Base, Bartow, Florida, and Gilbert Field, Winter Haven,Florida, including the administrative messenger, chief supply clerk,supply and tool clerks, photographer, and the supply department andstudent dining hall employees, but excluding the chief record clerk,record clerks, record and statistical clerks, and publication clerk, allemployees listed in the Appendix attached hereto, and all other office,office clerical, professional and technical employees, guards, and su-pervisors as defined in the Act.[Text of Direction of Election omitted from publication.]>aAnderson Air Activities, supra,at 307.13Both parties agree that all employees in the academic, accounting, communications,executive, flight, flying safety, military, personnel, purchasing, and security departmentsand all noncontract employees should be excludedThey also agree as to the inclusion orexclusion of all other employees with the exception of those discussed hereinabove.AppendixGARNER AVIATION SERVICE CORPORATIONBartow Air BaseBartow, FloridaDEPARTMENTAL LIST OF EMPLOYEES NOT INCLUDEDIN PROPOSED UNITAll employees excludedAll employees excludedACADEMICACCOUNTINGADMINISTRATIVEClerk TypistRecords AdministratorOffice ManagerSecretariesPostal ClerkStatistical Clerk GARNER AVIATION SERVICE CORPORATIONAssistant DirectorAssistant Flight ChiefAssistant Hangar ChiefChief ClerkChief InspectorChief Parachute RiggerDirectorElectrical SupervisorAIRCRAFT MAINTENANCE197EngineeringTest PilotsFlight ChiefHangar ChiefInstrument SupervisorProduction Control SupervisorRadio SupervisorSecretariesBASE MAINTENANCEAssistant Chief Base MaintenanceChief Base MaintenanceClerksAll employees excludedAll employees excludedAssistant Fire ChiefChief Fire DepartmentAll employees excludedMaintenance EngineerStudent Housing SupervisorSupervisor Roads and GroundsCOMMUNICATIONSEXECUTIVEFIREFire ClerkFire and First Aid InstructorFLIGHTFLYING SAFETYAll employees excludedGROUND TRANSPORTATIONChief Ground Trans.DispatcherAll employees excludedAll employees excludedAll employees excludedAll employees excludedShoeForemanMILITARYPERSONNELPURCHASINGSECURITY 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTUDENTDINING HALLAssistant Food SupervisorChief Food SupervisorAF Requisition ClerkAF Requisition File ClerkAssistant DirectorDirector SupplyEditing ClerkMemorandum Receipts ClerkClerk TypistSUPPLYReparable Follow Up ClerkReporting ClerkRequisition L/P ClerkSecretaryStock Record ClerkTechnical Supply ClerkNONCONTRACT EMPLOYEESAll employees excludedBORNSTEINSEA FOODS, INC.andINTERNATIONAL LONGSHOREMEN ANDWAREHOUSEMEN'SUNION,LOCALNo. 3,INDEPENDENT,PETITIONER.Case No. 19-RC-1571.January 13,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth McClaskey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.'4.The Employer is engaged in processing crabs at its Southsideplant at South Bellingham, Washington, and in processing, freezing,and packaging other seafood products at its other two plants, locatedat North Bellingham, Washington, and Anacortes, Washington, re-spectively.The Petitioner seeks a unit of all production and main-tenance employees engaged in crab processing at the Southside plant,,'For reasons set forth below, we conclude that the department herein sought to berepresented is a new operation, not in the contemplation of the Employer and Amal-gamated Meat Cutters and Butcher Workmen of North America, Local No 247, AFL, theIntervenor, when they executed their cuiient contract some 7 months prior to the com-mencement of that operation.We therefore find, contrary to their contention, that thecontract is no bar.United States Rubber Company,109 NLRB 1293. The Intervenor's.motion todismiss onthe basis of a contract bar is accordingly denied.111 NLRB No. 27.